Citation Nr: 1012470	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-28 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
lumbar strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for 
left ankle sprain, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include PTSD.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had service from July 1992 to July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claims of entitlement to service connection for 
hypertension and for psychiatric disability.  So, 
regrettably, this claim is being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
lumbar spine strain  is manifested by subjective complaints 
of pain on motion, but without demonstration by competent 
clinical evidence of marked limitation of motion or 
neurological impairment.

2.  The Veteran's service-connected left ankle sprain is not 
productive of marked limitation of motion; there is also no 
evidence of ankylosis of the ankle, ankylosis of the 
subastragalar or tarsal joint, or malunion of the os calcis 
or astragalus.


CONCLUSIONS OF LAW

1.   The criteria for a disability evaluation in excess of 
20 percent for lumbar spine strain have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 - 5243; 4.124a, Diagnostic Codes 8520, 
8620 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for left ankle sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

VA issued a VCAA notice letters, dated in February 2007 and 
March 2007, from the agency of original jurisdiction (AOJ) 
to the appellant.  The letters explained the evidence 
necessary to substantiate the Veteran's claims for increased 
disability evaluations and service connection, as well as 
the legal criteria for entitlement to such benefits.  The 
letters also informed him of his and VA's respective duties 
for obtaining evidence. 

In addition, these letters from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date 
upon the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims held, in 
part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims held, in part, that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, there was no 
defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
and private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also reviewed the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his increased rating claims.  The Board has 
reviewed the examination reports, and finds that they are 
adequate for the purpose of evaluating the disorders at 
issue. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claim has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.

Entitlement to Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent 
to which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is 
essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where, as here, the veteran is appealing the 
rating for an already established service-connected 
condition, his present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  The functional loss may 
be due to absence of part, or all, of the necessary bones, 
joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2009).  See also DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).

Analysis

Lumbar Spine Strain

The diagnostic code criteria pertinent to rating spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237 through 5243).  Under these relevant 
provisions, a 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent disability evaluation is warranted for forward 
flexion of the cervical spine to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain, Diagnostic Code 5242 for degenerative 
arthritis of the spine, and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated based on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  Note (1) defines an "incapacitating episode" as "a 
period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician."  "Chronic 
orthopedic and neurologic manifestations" were defined as 
"orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  

There is a preponderance of the competent clinical evidence 
of record against an evaluation in excess of 20 percent for 
the disability at issue based on incapacitating episodes of 
intervertebral disc syndrome because the Veteran has not 
experienced any incapacitating episodes.  Indeed, the record 
does not demonstrate any incapacitating episodes requiring 
bed rest by a physician and treatment by a physician.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine.  Indeed, the Veteran's 
lumbar spine strain was productive of no worse than forward 
flexion to 90 degrees at his April 2007 VA examination; 
extension was to 30 degrees and lateral rotation and flexion 
were to 30 degrees.  At his January 2009 VA examination, he 
had forward flexion to 50 degrees, with extension to 20 
degrees.  Likewise, there was no finding of favorable or 
unfavorable ankylosis of the entire thoracolumbar spine, and 
the Board does not find that the Veteran's complaints of 
pain upon motion is equivalent to severe limitation of 
motion of the lumbar spine or ankylosis.  Thus, applying the 
facts to the criteria set forth above, the Veteran remains 
entitled to no more than a 20 percent evaluation for his 
service-connected lumbar spine strain under the General 
Rating Formula for Diseases and Injuries of the Spine.

Furthermore, the Board acknowledges consideration of 
additional functional impairment due to factors such as 
pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Regarding range of motion, the Veteran's VA examination 
reports indicated that he had pain upon range of motion 
testing, but that there was no evidence of incoordination, 
weakness, or fatigability.  The Veteran has normal deep 
tendon reflexes bilaterally throughout the rating periods on 
appeal.  And, to the extent that the Veteran claims that his 
pain upon motion is the equivalent of limited motion, the 
Board finds that the Veteran's subjective complaints of pain 
have been contemplated in the current rating assignment, as 
the Veteran's current rating is based on his objectively 
demonstrated reduced motion.  See Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  The overall evidence reveals a 
disability picture most approximating a 20 percent 
evaluation, but no higher, even with consideration of 
whether there was additional functional impairment due to 
DeLuca factors.  Thus, based on the analysis of those 
criteria set forth above, the Veteran remains entitled to no 
more than a 20 percent evaluation for the orthopedic 
manifestations of his service-connected lumbar spine strain.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that there is no objective evidence 
of record for the entire rating period on appeal which 
demonstrates that the Veteran experiences any neurologic 
symptomatology.  The medical evidence demonstrates that the 
Veteran's neurologic evaluation at each of his VA 
examinations is negative, and does not allow for a finding 
of neurologic manifestations of the Veteran's service-
connected lumbar spine strain.  Thus, he is not entitled to 
a separate, compensable rating under Diagnostic Code 8520, 
8521, 8524, 8525, or 8526 for the neurologic manifestations 
of the disability at issue.

Finally, the evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board does not have to refer this case to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Left Ankle Sprain

Presently, the Veteran's left ankle sprain is rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Under Diagnostic Code 5271, a 10 percent 
disability evaluation is assigned where there is moderate 
limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  A 20 percent disability evaluation is 
warranted where there is marked limitation of the ankle.  
Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
Veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation, and 
that an increased disability evaluation is not warranted.  
The objective clinical evidence of record does not show that 
the Veteran has marked limitation of motion of his left 
ankle.  Significantly, the Veteran's most recent VA 
examination, in January 2009, showed that the Veteran had 
range of motion of his left ankle from zero (0) to 10 
degrees in dorsiflexion and from zero (0) to 20 degrees in 
plantar flexion, without complaint of pain.  Inversion was 
to 15 and eversion was to 10 degrees.  At the earlier, April 
2007 VA examination, range of motion was to 20 degrees in 
dorsiflexion, 35 degrees in plantar flexion, inversion to 30 
degrees, and eversion was to 20 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (full range of motion for the ankles is 
zero (0) to 20 degrees dorsiflexion and zero (0) to 45 
degrees plantar flexion).  At both examinations, there was 
no ankylosis, atrophy of the muscles, or unstable ligaments; 
his ankle strain was described as moderate.  Therefore, the 
Board finds that the Veteran's left ankle symptomatology 
most closely fits within the criteria for the currently 
assigned 10 percent disability evaluation.

The Board also considered whether the Veteran may be 
entitled to a higher rating under other potentially 
applicable Diagnostic Codes.  With regard to the criteria 
under Diagnostic Code 5270, there is no evidence of 
ankylosis of the Veteran's left ankle.  Likewise, under 
Diagnostic Code 5272, is no evidence of ankylosis of the 
Veteran's subastragalar or tarsal joint.  Further, the 
findings do not warrant an evaluation under Diagnostic Codes 
5273 and 5274, as there is no evidence of malunion of the os 
calcis or astragalus, nor is there evidence of an 
astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5273 and 5274.  As such, the Board does not find that the 
medical evidence supports a schedular rating in excess of 10 
percent for the left ankle.

In concluding that the Veteran is not entitled to a 
disability evaluation in excess of 10 percent for his left 
ankle sprain, the Board has also considered whether the 
Veteran is entitled to a higher disability evaluation on the 
basis of functional loss due to pain pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While the Veteran reports 
pain, the Veteran does not experience a significant loss of 
range of motion due to pain, fatigue, weakness, or lack of 
endurance due to repetitive use of the joint.  Further, the 
current 10 percent disability evaluation contemplates the 
Veteran's complaints of pain, as well as any limitation of 
motion due to pain.  There is no objective indication that 
the Veteran's symptoms result in any additional functional 
limitation to a degree that would support a rating in excess 
of the current disability rating for his left ankle sprain.

Finally, the evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board does not have to refer this case to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for lumbar spine 
strain is denied.

The claim for a rating higher than 10 percent for left ankle 
sprain is denied.  


REMAND

The Board notes that the Veteran's VA medical records 
indicate that he has been diagnosed with hypertension.  In 
addition, service treatment records indicate that the 
Veteran had a history of intermittent hypertension.  
Nonetheless, the Veteran has not been afforded a VA 
examination that addresses the nature and etiology of the 
Veteran's claimed hypertension.   

As to the psychiatric disability claim, the available 
service treatment records do not refer to psychiatric 
complaints or findings, and there is no post-service 
evidence of psychiatric disability until many years after 
service.  Nevertheless, the Veteran contends, including in 
testimony, that he experienced psychiatric problems since 
service.

Given the above, and as the evidentiary threshold to warrant 
a VA examination addressing the etiology of a disorder is 
rather low, the Board finds that additional clinical 
assessment and medical opinion is needed to adequately 
address the Veteran's claims of entitlement to service 
connection for hypertension and for psychiatric disability.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  
See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) 
(VA has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a 
claim).




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, etiology and severity of any 
current hypertension.   The examiner is 
then requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., 50-percent or greater 
probability) that the Veteran currently 
has hypertension that is related to his 
service in the military.  

To assist in making this important 
determination, have the designated 
examiner review the relevant evidence in 
the claims file, including the Veteran's 
service treatment and personnel records.  
The requested determination should also 
consider the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  The examiner is asked to 
indicate whether or not he or she has 
reviewed the claims folder.  

2.  The RO should arrange for a VA 
psychiatric examination of the Veteran 
to determine the nature and etiology of 
any current psychiatric disorders.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be 
made or definitively ruled out.  If PTSD 
is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is 
not diagnosed, the examiner should 
explain why the diagnosis was not made.  
With respect to any psychiatric disorder 
other than PTSD identified, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
disorder is etiologically related to 
service.

The rationale for all opinions expressed 
should be explained.  The claims files 
must be made available to the 
psychiatrist for proper review of the 
medical history. 

3.  Then, the RO should readjudicate the 
claims remaining on appeal, with 
application of all appropriate laws and 
regulations, and consideration of all 
additional information obtained since 
issuance of the most recent supplemental 
statement of the case, including 
evidence obtained as a result of this 
remand.  If the claims on appeal remain 
denied, the appellant and his 
representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


